DETAILED ACTION


	Other prior art
US-20180092129 [0330]: DCI implicitly schedules PUSCH or PUCCH


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 21, 24-26, 29, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 30 objected to because of the following informalities:  dependency upon cancelled claim 27.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 6 recites the limitation "the first information."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claim 1, 6
Claim 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar (US-20110243066) in view of Lin (20140369324), Park (US-20150341866).
As to claim 1, 6: Nayeb Nazar teaches a method for transmitting information, … ; and determining, by the terminal device, to transmit an uplink channel of the multiple uplink channels according to a time domain position of first information associated with at least one of the multiple uplink channels ([0192]: implicit scheduling, the PUCCH resources may be indicated implicitly by the starting position of the DCI) (see also US-20180048451), [0157]: implicit scheduling), wherein the first information associated with the dynamically scheduled PUSCH is Downlink Control Information (DCI) for scheduling the dynamically scheduled PUSCH ([0151]: DCI may be used to grant PUSCH resources to a UE).
([0076, 117], claim 8: PUSCH and PUCCH overlapped in time domain on different carriers).
Thus, it would have been obvious to one of ordinary skill in the art to implement overlapping PUSCH and PUCCH, taught by Lin , into the LTE communication system, taught by Nayeb, in order to implement a well-known feature of a pre-defined protocol and to arrange the channels and resource blocks so as to transmit information. In addition it would have been obvious to combine Lin and Nayeb in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Nayeb may not explicitly teach wherein the multiple uplink channels comprise a dynamically scheduled Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) carrying Acknowledgement/Non-Acknowledgement (ACK/NACK) feedback information corresponding to a dynamically scheduled Physical Downlink Shared Channel (PDSCH) … the first information associated with the PUCCH is DCI for scheduling the PDSCH.  However, Park teaches wherein the multiple uplink channels comprise a dynamically scheduled Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) carrying Acknowledgement/Non-Acknowledgement (ACK/NACK) feedback information corresponding to a dynamically ([0169]: ACK/NACK transmitted on PUCCH in response to a PDSCH scheduled by DCI; PUSCH part of the communications protocol; [0066-71]: DCI formats allocating resources for PDSCH transmission) … the first information associated with the PUCCH is DCI for scheduling the PDSCH ([0169]: ACK/NACK transmitted on PUCCH in response to a PDSCH scheduled by DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI for scheduling transmissions on the PUCCH in response to a PDSCH, taught by Park, into the LTE communications system, taught by Nayeb, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for transmission in the LTE protocol. In addition it would have been obvious to combine Park and Nayebin a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 3, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar (US-20110243066), Lin (20140369324), Park (US-20150341866) in view of Li (US-20130250893), Gupta (US-20180049219).
As to claim 2, 7: Nayeb teaches the method of claim 1, 6, further comprising: .
Nayeb may not explicitly teach determining, by the terminal device, to transmit the uplink channel corresponding to first information with a highest priority among the first information associated with the multiple uplink channels.  However, Li teaches ([0110]).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI having highest priority, taught by Li , into the LTE communication system, taught by Lee, in order to implement a pre-existing feature of a well-known communication standard and to select the DCI with the highest priority. In addition it would have been obvious to combine Lee and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Nayeb may not explicitly teach wherein the first information with the highest priority is first information with a latest start position in the time domain.  However, Gupta teaches wherein the first information with the highest priority is first information with a latest start position in the time domain (fig.13, [122, 127]: priority conveyed by location of tones in time or frequency).
Thus, it would have been obvious to one of ordinary skill in the art to implement implicit priority based on positioning, taught by Gupta, into the LTE communication system, taught by Nayeb, in order to implement a well-known feature of a pre-existing communication protocol and to convey priority for a signal. In addition it would have been obvious to combine Nayeb and Gupta in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Gupta discloses positioning location to determine priority, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust and determine which position holds priority, including the highest priority, absent a showing of criticality by Applicant.  

As to claim 3, 8: Nayeb teaches the method of claim 2, 7, wherein when the first information associated with the multiple uplink channels is of a same1 category ([0071, 72, 142, 173, 205, 235]: DCI having a category).
Nayeb may not explicitly teach the first information with the highest priority is the first information with the latest start position in the time domain.  However, Gupta teaches the first information with the highest priority is the first information with the latest start position in the time domain (fig.13, [122, 127]: priority conveyed by location of tones in time or frequency).
In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Gupta discloses positioning location to determine priority, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust and determine which position holds priority, including the highest priority, absent a showing of criticality by Applicant.  

Independent Claims 21, 26
Claim 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20140192757) in view of Lin (20140369324), Papasakellarion (US-20160295561), Park (US-20150341866), Ng (US-20140369242).
([0074]: BS instructs parameter for PUCCH resource indices that transmit ACK/NACK for SPS PDSCH through higher layer or DCI); and wherein the PUCCH is a PUCCH carrying ACK/NACK feedback information corresponding to a dynamically scheduled PDSCH or is a PUCCH carrying ACK/NACK feedback information corresponding to an SPS PDSCH ([0074]: BS instructs parameter for PUCCH resource indices that transmit ACK/NACK for SPS PDSCH through DCI).
Lee may not explicitly teach comprising: determining, by a terminal device, multiple uplink channels to be transmitted, the multiple uplink channels at least partially overlapping in a time domain, wherein the multiple uplink channels comprise a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH).  However, Lin teaches comprising: determining, by a terminal device, multiple uplink channels to be transmitted, the multiple uplink channels at least partially overlapping in a time domain, wherein the multiple uplink channels comprise a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) ([0076, 117], claim 8: PUSCH and PUCCH overlapped in time domain on different carriers).
Thus, it would have been obvious to one of ordinary skill in the art to implement overlapping PUSCH and PUCCH, taught by Lin, into the LTE communication system, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to arrange the channels and resource blocks so as to transmit information. In addition it 
Lee may not explicitly teach and determining, by the terminal device, to transmit an uplink channel of the multiple uplink channels according to a category of first information associated with at least one of the multiple uplink channels, the category of the first information comprising at least one of Downlink Control Information (DCI) or higher layer signaling, wherein the PUSCH is a dynamically scheduled PUSCH or a Semi-Persistent Scheduling (SPS) PUSCH; wherein the first information associated with the dynamically scheduled PUSCH is DCI for scheduling the dynamically scheduled PUSCH.  However, Papasakellarion teaches and determining, by the terminal device, to transmit an uplink channel of the multiple uplink channels according to a category of first information associated with at least one of the multiple uplink channels, the category of the first information comprising at least one of Downlink Control Information (DCI) or higher layer signaling ([0071]: eNB schedules PUSCH transmission for UE dynamically using UL DCI or RRC higher layer signaling), wherein the PUSCH is a dynamically scheduled PUSCH ([0071]: eNB schedules PUSCH transmission for UE dynamically using UL DCI or RRC higher layer signaling) or a Semi-Persistent Scheduling (SPS) PUSCH; wherein the first information associated with the dynamically scheduled PUSCH is DCI for scheduling the dynamically scheduled PUSCH ([0071]: DCI for scheduling PUSCH transmission).

Lee may not explicitly teach and wherein the first information associated with the PUCCH [carrying ACK/NACK feedback information corresponding to the dynamically scheduled PDSCH] is DCI for scheduling the PDSCH.  However, Park teaches and wherein the first information associated with the PUCCH [carrying ACK/NACK feedback information corresponding to the dynamically scheduled PDSCH] is DCI for scheduling the PDSCH ([0169]: PUCCH on which ACK/NACK for PDSCH scheduled by DCI; [0066-71]: DCI formats for scheduling PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUCCH schedule using DCI, taught by Park, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Park and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
([0074]: PUSCH scheduled SPS through RRC).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUSCH schedule using RRC, taught by Ng, into the LTE communication system, taught by Lee, in order to allocate uplink resources in a manner consistent with well-known and predefined communication standards. In addition it would have been obvious to combine Ng and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20140192757), Lin (20140369324), Papasakellarion (US-20160295561), Park (US-20150341866), Ng (US-20140369242) in view of Bhorkar (US-20180310193).
As to claim 24, 29: Lee teaches the method of claim 21, 26, wherein: the multiple uplink channels comprise a PUCCH carrying Channel State Information (CSI), … , the dynamically scheduled PUSCH is determined to be transmitted ([0169, 174]: PUCCH transmits CSI); and the PUCCH carrying ACK/NACK feedback information ([0169, 174]: PUCCH on which ACK/NACK for PDSCH scheduled by the DCI is transmitted).
Lee may not explicitly teach and when first information associated with the PUCCH carrying CSI is higher layer signaling.  However, Bhorkar teaches and when first information associated with the PUCCH carrying CSI is higher layer signaling ([0044]: higher layers).
Thus, it would have been obvious to one of ordinary skill in the art to implement higher layer signaling, taught by Bhorkar, into the LTE communication system, taught by Lee, in order to implement a pre-existing feature of a well-known communication standard and to schedule uplink communications. In addition it would have been obvious to combine Bhorkar and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20140192757), Lin (20140369324), Papasakellarion (US-20160295561), Park (US-20150341866), Ng (US-20140369242) in view of Li (US-20130250893), Yi (US-20160095093).
As to claim 25, 30: Lee teaches the method of claim 21, 26.
Lee may not explicitly teach further comprising: determining, by the terminal device, to transmit the uplink channel corresponding to a category of first information ([0110]).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI having highest priority, taught by Li , into the LTE communication system, taught by Lee, in order to implement a pre-existing feature of a well-known communication standard and to select the DCI with the highest priority. In addition it would have been obvious to combine Lee and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach according to a following rule: higher layer signaling has a higher priority than DCI.  However, Yi teaches according to a following rule: higher layer signaling has a higher priority than DCI ([0114]: RRC, DCI).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC higher-layer signaling, taught by Yi, into the LTE communication system, taught by Yi, in order to implement a pre-existing feature of a well-known communication protocol. In addition it would have been obvious to combine Yi and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Yi discloses RRC and DCI having priority levels, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the priority of the RRC or DCI, including to be higher or lower, absent a showing of criticality by Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Same category” as what?